DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See pages 4 and 9. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 line 9, it is unclear what a “potentially” manipulated signal comprises. This language also appears in claims 2-20.

Regarding claim 3, there are three “and/or” limitations describing multiple embodiments, some of which do not appear to be possible. For example, it is unclear how an embodiment wherein each “and/or” is interpreted as “and” could be implemented, or an embodiment wherein the difference is compared to a first threshold and manipulation is determined if said difference is below the second threshold. The scope of the claim cannot be clearly determined.

Regarding claim 4 line 4, it is unclear what is meant by “causing of identifying” and how it is different from “identifying”.

Regarding claim 14, the apparatus is recited as comprising at least one processor and at least one memory, the memory comprising code that causes the apparatus to perform steps including receiving a GNSS signal. However it is unclear how the apparatus can receive a GNSS signal, as at least one processor and at least one memory cannot perform this function. Examiner recommends reciting a GNSS receiver.

Claims 16 and 17 recite the same language as claims 3 and 4 and are rejected as indefinite for the same reasons.

The remaining claims are dependent.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohme (EP 3339903, cited on IDS; translation attached).

Regarding claims 1, 13, and 14, Bohme teaches a method performed by a mobile device (PV, Fig. 1; para. [0037]), said method comprising: 
receiving at least one global navigation satellite system, GNSS, signal related to a first GNSS system time (signals from GNSS-1, Fig. 1; para. [0021]); 
determining at least one system time difference between the first GNSS system time and a reference time at least partially based on said at least one GNSS signal (Fig. 3 in view of paras. [0048]-[0050]; para. [0046] “time difference”);
obtaining at least one reference system time difference (paras. [0022] “temporal constant”, [0024] “threshold difference can be derived”, [0047] “control difference can be determined”, [0049] “customary difference value or control distance”); and 
determining, at least partially based on said at least one system time difference and said at least one reference system time difference, whether or not said at least one GNSS signal is potentially manipulated (para. [0022] “malfunction or threat”; para. [0015] “spoofing”; para. [0050] “If this difference is greater than a threshold difference,  then this may also be an indication of... malfunction”).  

Regarding claims 2 and 15, Bohme teaches that the reference time is a second GNSS system time different from the first GNSS system time (“GNSS-2” Fig. 1).  

Regarding claims 3 and 16, Bohme teaches comparing a difference between said at least one system time difference and said at least one reference system time difference to a first predetermined threshold and/or to a second predetermined threshold; and determining said at least one GNSS signal to be potentially manipulated if said difference between said at least one system time difference and said at least one reference system time difference exceeds the first predetermined threshold and/or is below the second predetermined threshold and/or is equal to zero (para. [0050] “If this difference is greater than a threshold difference, then this may also be an indication of a... malfunction”).  

Regarding claims 4 and 17, Bohme teaches that, if it is determined that said at least one GNSS signal is potentially manipulated: identifying or causing of identifying said at least one GNSS signal as potentially manipulated; rejecting said at least one GNSS signal; if a position of said mobile device is estimated at least partially based on said at least one GNSS signal, identifying said position estimate as potentially manipulated; and/or associating said at least one GNSS signal with a manipulation risk level (paras. [0022], [0046] “signaling is triggered”).  

Regarding claims 7 and 18, Bohme teaches obtaining the at least one reference system time difference based on an arithmetical prediction model by estimating the at least one reference system time difference at the mobile device based on the arithmetical prediction model (para. [0024] “derived... from an average values of the differences... over a plurality of measurements”).  

Regarding claim 9, Bohme’s at least one GNSS signal comprises GNSS navigation data comprising at least one of ephemeris data of a GNSS satellite and clock data of said GNSS satellite (para. [0020] “ephemeris”).  

Regarding claims 10 and 20, Bohme teaches determining a position estimate of the mobile device at least partially based on said at least one GNSS signal (para. [0010] “determine the position of the GNSS receiver”).
  
Regarding claim 11, Bohme’s ephemeris data (para. [0020]) is inherently valid for a limited time period.  

Regarding claim 12, Bohme’s satellites each periodically broadcast a GNSS signal comprising respective GNSS navigation data (data is periodically broadcast in frames, para. [0020]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (EP 3339903). 

Regarding claims 5 and 6, Bohme does not teach receiving the at least one reference system time difference via a bi-directional wireless connection, or from a network server. Instead, Bohme teaches the mobile device determining said difference (paras. [0022] “temporal constant”, [0024] “threshold difference can be derived”, [0047] “control difference can be determined”, [0049] “customary difference value or control distance”).
However Bohme further teaches a network server that uses a bi-directional wireless connection to communicate with the mobile device (ZE, Fig. 2; paras. [0042]-[0043]), and Bohme’s claim 8 teaches that “the method steps are carried out at least partially in ... ZE”. 
It would have been obvious to modify Bohme by using network server ZE to provide the reference system time difference because it is a simple substitution of one source of the time difference for another with the predictable result of merely redistributing the functions performed by the mobile device and ZE. This is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bohme (EP 3339903) in view of Honkala (“Performance of EGNSS-based Timing in Various Threat Conditions”, cited on IDS). 

Regarding claims 8 and 19, Bohme does not teach extracting the at least one reference system time difference from the at least one GNSS signal.  
However, Bohme teaches that said difference may depend on the GNSS satellite systems used (para. [0022]), and may be known beforehand (para. [0047]). Honkala, in analogous art, teaches that a reference system time difference (Galileo-GPS time offset, GGTO) can be extracted from a Galileo signal (page 6, section B). Honkala’s difference depends on the GNSS satellite systems used, and may be known beforehand, as taught by Bohme.
It would have been obvious to modify Bohme according to Honkala by extracting the reference system time difference from a GNSS signal because it is a simple substitution of one known reference system time difference source for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Achanta (US 9709682 B2) teaches detecting time signal manipulation by determining phase error between signals from different GNSS constellations (abstract, Figs. 5-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648